NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ALYSSA CONRAD,                      )
                                    )
           Appellant,               )
                                    )
v.                                  )                    Case No. 2D14-1015
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed October 1, 2014.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Thomas Krug, Judge.


WALLACE, Judge.

              Alyssa Conrad appeals the order dismissing her motion to reduce or

modify sentence filed under Florida Rule of Criminal Procedure 3.800(c) as untimely.

Because such an order is not appealable, we treat the appeal as a petition for writ of

certiorari, and we grant the petition. See Bailey v. State, 136 So. 3d 615, 616 (Fla. 2d

DCA 2013).

              The law is well settled that a circuit court departs from the essential

requirements of law when it dismisses a timely rule 3.800(c) motion without considering

the merits of the motion. See, e.g., id. at 616; Kwapil v. State, 44 So. 3d 229, 230 (Fla.
2d DCA 2010); McPherson v. State, 139 So. 3d 478, 479 (Fla. 1st DCA 2014). As the

sixtieth day following the imposition of her sentence was Saturday, August 24, 2013,

Conrad's motion was timely filed when she placed it in the hands of prison officials on

Monday, August 26, 2013. See Fla. R. Jud. Admin. 2.514(a)(1)(C) (providing that when

the last day of a computational period is a Saturday, Sunday, or legal holiday, the period

continues to run until the end of the next day that is not a Saturday, Sunday, or legal

holiday); Bailey, 136 So. 3d at 616 ("The mailbox rule applies to motions filed in

accordance with rule 3.800(c). Thus, a rule 3.800(c) motion is considered filed when

entrusted to prison officials for further delivery or processing." (citations omitted)).

              Therefore, we grant the petition, quash the circuit court order dismissing

her motion as untimely, and remand for the court to consider Conrad's motion on its

merits.

              Petition granted; order quashed; remanded.



MORRIS and SLEET, JJ., Concur.




                                             -2-